 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIN ELIZABETH HALE,                               No. 2:18-cv-3138 MCE CKD P
12                       Petitioner,
13            v.                                         ORDER AND
14    STATE OF CALIFORNIA, et al.,                       FINDINGS AND RECOMMENDATIONS
15                       Respondents.
16

17           Petitioner, a Placer County Jail pretrial detainee proceeding pro se, has filed a petition for

18   a writ of habeas corpus pursuant to 28 U.S.C. § 2254 together with a request to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915. Examination of the request to proceed in forma pauperis

20   reveals that petitioner is unable to afford the costs of suit. Accordingly, the request for leave to

21   proceed in forma pauperis will be granted. See 28 U.S.C. § 1915(a).

22           Under Rule 4 of the Rules Governing Section 2254 Cases, the court must review all

23   petitions for writ of habeas corpus and summarily dismiss any petition if it is plain that the

24   petitioner is not entitled to relief. The court has conducted that review.

25   /////

26   /////

27   /////

28   /////
                                                         1
 1            Petitioner asserts that she has been subject to a false arrest. There are several problems

 2   with petitioner’s claim: petitioner has not shown she has exhausted state court remedies with

 3   respect to her claim,1 petitioner has not shown that there was not probable cause for her arrest,2

 4   and challenges to ongoing criminal proceedings are generally barred by the doctrine set forth in

 5   Younger v. Harris, 401 U.S. 37 (1971). For these reasons, the court will recommend that

 6   petitioner’s petition for writ of habeas corpus be summarily dismissed.

 7            Accordingly, IT IS HEREBY ORDERED that petitioner’s request for leave to proceed in

 8   forma pauperis (ECF No. 2) is granted.

 9            IT IS HEREBY RECOMMENDED that:

10            1.   Petitioner’s petition for writ of habeas corpus be summarily dismissed; and

11            2.   This case be closed.

12            These findings and recommendations are submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

14   after being served with these findings and recommendations, petitioner may file written

15   objections with the court. Such a document should be captioned “Objections to Magistrate

16   Judge’s Findings and Recommendations.” In her objections, petitioner may address whether a

17   certificate of appealability should issue in the event she files an appeal of the judgment in this

18   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

19   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

20   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should
21   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

22   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

23   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

24   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

25   /////

26   1
       The exhaustion of state court remedies is a prerequisite to the granting of a petition for writ of
27   habeas corpus. 28 U.S.C. § 2254(b)(1).

28   2
         Under the Fourth Amendment, any arrest must be supported by probable cause.
                                                     2
 1   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

 2   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: April 1, 2019
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     crai0061.114
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
